Citation Nr: 1738645	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-28 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).  In May 2017, the Veteran testified during a Board hearing in Detroit, Michigan, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  Hearing loss is related to service.

2.  Tinnitus is related to hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims service connection for bilateral hearing loss and tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran underwent his service induction examination in January 1966, at which time auditory thresholds were recorded.  Prior to January 1, 1967, audiological evaluation was performed using American Standards Association (ASA) units.  Since 1975, however, VA has evaluated hearing loss under International Standards Organization-American National Standards Institute (ISO-ANSI) units.  The Veteran's separation examination occurred in January 1969, at which time auditory thresholds were likewise recorded.  However, because it is unclear whether such thresholds were recorded in using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10
 
Service treatment records do not reflect any reported symptoms or treatment related to hearing loss or tinnitus.  At the Veteran's January 1966 induction examination, audiometry results revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
15
LEFT
25
15
15
20
15

At his January 1969 separation examination, audiometry results revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
No record
5
LEFT
15
10
10
No record
5

The Board notes that the separation examination merely notes zeroes at each tested value.

In his January 2012 claim, the Veteran reported that his hearing loss and tinnitus began in 1967.  He explained that he has had hearing problems and ringing in the ears since leaving Vietnam, where he was constantly exposed to loud noise.  

In an April 2012 letter, the Veteran's private audiologist stated that it was certain that his hearing loss and tinnitus were due to noise exposure in Vietnam.  No rationale was provided.

The Veteran underwent a VA examination in January 2013.  He reported difficulty hearing in his daily life, especially on the phone and from a distance.  He reported tinnitus which interfered with his conversations.  His reported military noise exposure included training as an ammunition tech with service as a combat engineer with exposure to gunfire, bombs, explosions, and artillery fire.  Post-service noise exposure included service as a police officer for 25 years and current service as uniformed security.  No recreational noise exposure was reported.  Audiometry results revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
40
45
LEFT
15
15
65
60
60

Speech discrimination testing showed scores of 96 percent in the right ear and 80 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that it was less likely than not that hearing loss was related to service.  This opinion was based on the rationale that although the Veteran had high noise exposure in service, none of the audiometric thresholds shifted more than 10 decibels from induction to separation.  The examiner explained that there is no scientific basis for delayed onset noise-induced hearing loss per the Institute of Medicine Landmark Study on military noise exposure.  The examiner further opined that it was less likely than not that tinnitus was related to service.  This opinion was based on the rationale that there were no complaints of tinnitus in service and that tinnitus is often secondary to hearing loss when such hearing loss is present.

In an August 2013 letter, the Veteran's private audiologist stated that he reportedly had longstanding, stable hearing loss and tinnitus which occurred while in a weapons battery in Vietnam.  There was no subsequent noise exposure since the military.  The audiologist stated that the Veteran's examination is consistent with acoustic trauma, especially using rifles and other firearms by a right-handed rifle shooter.  (The audiologist noted that while the Veteran is left-handed, he shot his rifle right-handed.)

In his October 2013 substantive appeal, the Veteran reported that in service he was a combat engineer who set charges and blew up land mines on a daily basis.

At his May 2017 hearing, the Veteran explained the day-to-day duties of his job as a combat engineer, including minesweeping and demolition duties.  He reported that his family noticed his reduced hearing ability after he got back from Vietnam.  His wife, whom he met in 1990, testified that he had had bad hearing as long as she had known him.  He reported that his noise exposure as a police officer was limited to firearms instruction which occurred twice per year and at which he wore ear protection.  He further stated that he had no memory of any hearing examination upon separation from service.

In a May 2017 letter, the Veteran's private audiologists confirmed the opinion that his substantial hearing loss and tinnitus began during military activities.

The Board finds that the evidence is at least in equipoise as to whether hearing loss is related to service.  The Veteran's private audiologist has provided an opinion explaining how his hearing loss is consistent with a right-handed rifle shooter who worked with explosives in service.  While the VA examiner's opinion is based largely on the absence of threshold shifts in the Veteran's service treatment records, the Board assigns no credibility to the thresholds measured in the Veteran's January 1969 separation examination.  The cursory zeroes provided somehow reflect an improvement in the Veteran's hearing.  The zeroes without further notation, coupled with the Veteran's testimony that his hearing was not tested upon separation, lead the Board to discount the examination entirely.  Absent that examination, the Veteran has credibly asserted that he has suffered hearing loss since separation, and the testimony of his wife corroborates his statements that his hearing loss has existed for decades.  Furthermore, all the medical evidence indicates that tinnitus is associated with hearing loss.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether hearing loss is related to service and that tinnitus is related to hearing loss.  Service connection for both is therefore granted.

Because the Veteran's claims are being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


